SUPERIOR COURT

OF THE
STATE OF DELAWARE
PAUL R. WALLACE NEW CASTLE COUNTY COURTHOUSE
JUDGE 500 N. KING STREET, SUITE 10400

WILMINGTON, DELAWARE 19801
(302) 255-0660

July 26, 2019

Jeffrey M. Weiner, Esquire Herbert W. Mondros, Esquire
1332 King Street Margolis Edelstein
Wilmington, DE 19801 302 Delaware Avenue, Suite 800

Wilmington, DE 19801

RE: Henlopen Hotel, Inc. v. United National Insurance Company
C.A. No. N18C-09-212 PRW

Dear Counsel:

The Court has now reviewed the parties’ submissions on Henlopen Hotel’s first Motion to
Compel (D.I. 38 and 63). That motion seeks to have the Court compel answers to the Hotel’s
Supplemental Interrogatories Nos. 17 and 18 to United National which read as follows:

17. Identify every claim received on or after September 13, 2008, involving a
pipe from which water flowed causing property damage.

18. Identify every claim received on or after September 13, 2008 in which
Defendant claimed an exclusion based upon B. Exclusion in Special Form
CP 1030.

The Court has considered the arguments of the parties in their papers and those made at the
motion’s hearing on July 15, 2019.

When faced with a motion to compel discovery, the Court determines whether the
discovery sought is reasonably calculated to lead to admissible, non-privileged evidence.! The
Court is mindful that “[t]he scope of permissible discovery is broad, therefore objections to
discovery requests, in general, will not be allowed.”? And, under this Court’s discovery rules, the
objecting party bears the burden to show why the information sought is improperly requested.?

 

Del. Super. Ct. Civ. R. 26(b)(1); Alberta Sec. Comm. v. Ryckman, 2015WL 2265473, at *9 (Del. Super. Ct.
May 5, 2015).

Hunter v. Bogia, 2015 WL 5050648, at *2 (Del. Super. Ct. July 29, 2015).

Id.
But once an objection is lodged, “the party seeking the information must provide some minimal
explanation as to why the discovery satisfies the requirements of relevance and conditional
admissibility.’

The Hotel has not done so here. Rather, the Hotel argues only over the form of United
National’s objections and cites authorities speaking on form, not substantive, issues.5 While the
first line of United National’s objections may contain somewhat time-worn generic phrasing, their
whole speaks to issues of relevance over breadth, and specific burden.®

As to the two inquiries made here — each of which requests ten years of information on
wholly unrelated claims of others United National insured — the Court finds that the Hotel has not
provided (either in writing or at argument) even the minimal explanation of relevance or
conditional admissibility for its request. And, this has remained so even when confronted with
clearly contrary authority from this Court.’

Accordingly, the Court DENIES the Hotel’s motion to compel further responses to its
Supplemental Interrogatories Nos. 17 and 18.

 

IT IS SO ORDERED.
Very truly yours, ~
Paul R. Wallace
PRW/asg

cc: Prothonotary

 

4 Td. at *6 n.54 (quoting Jn re Appraisal of Dole Food Co., Inc., 114 A.3d 541, 551 (Del. Ch. 2014)).

5 PI. Mot. To Compel, at 5-6 (arguing only that Defendant’s objections are insufficient because, in its view,
they are “generic,” “formulaic,” and “boilerplate.”’).

7 Id. at 4-5 (reproducing Defendant’s written responses to disputed interrogatories.).

7 See, @.g., Clark Equipment Co. v. Liberty Mutual Ins. Co., 1995 WL 867344, at *2-3 (Del. Super. Ct. Apr.
21, 1995) (denying similar “other claims” request on relevance and burden grounds); Unisys Corp. v. Royal Indemnity
Co., 2001 WL 845666, at *6 (Del. Super. Ct. May 25, 2001) (when such “other insureds” information is sought, “[t]he
potential for side-show mini-trials and rampant confusion” is manifest.).